270 S.W.3d 521 (2008)
STATE of Missouri, Respondent,
v.
Vincent D. DeLEON, Appellant.
No. WD 68573.
Missouri Court of Appeals, Western District.
December 9, 2008.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Asst. Attorney General, Anna L. Bunch, Asst. Attorney General, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK and JAMES E. WELSH, JJ.

Order
PER CURIAM:
Vincent DeLeon appeals the judgment of his convictions for second-degree murder in violation of section 565.021, RSMo 2000, and armed criminal action in violation of section 571.015, RSMo 2000.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).